DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 2016/0034076) in view of Lee (US 2016/010974).
Regarding claim 1, Chien discloses An OLED touch display substrate, comprising: 
a first electrode layer (201, fig. 6) and a second electrode layer (202, fig. 6) opposite to each other (para. 31-32); 
an organic layer (203, fig. 6) between the first electrode layer and the second electrode layer (para. 31-2); 
a touch layer (100, fig. 6) on a side of the second electrode layer facing away from the organic layer; and 
a first insulating layer (110, between the touch layer and the second electrode layer, 
wherein the second electrode layer is a transparent electrode layer (para. 31), and 
the touch layer comprises: 
a first protective layer (103, fig. 60); 

a plurality of bridges (104, fig. 6) located respectively at a plurality of intersections between the first touch electrodes and the second touch electrodes and arranged further on a side of the first protective layer opposite to the first touch electrodes and the second touch electrodes (fig. 6).
Chien fails to disclose wherein the bridges use holes in the insulation layer to connect to the touch electrodes.
Lee discloses wherein each bridge (323, fig. 5) penetrating through a via hole in the first protective layer (322, fig. 5) to electrically connect two adjacent second sub-touch (321, fig. 5) electrodes (para. 54).  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chien in the device of Lee. The motivation for doing so would have been to provide the ability to bridge two electrodes together through an insulation layer (para. 54 and fig. 5) for more accurately detecting touch input between two insulated electrodes.
Regarding claim 2, Chien discloses wherein the first protective layer is made of an inorganic material (para. 25).  
Regarding claim 3, Chien discloses wherein the first protective layer is made of an organic material (para. 25); and 
the OLED touch display substrate further comprises: a second insulating layer (114, fig. 6) on a side of the touch layer facing away from the first insulating layer, 
wherein the first insulating layer and the second insulating layer are both made of an inorganic material (para. 31).  
Regarding claim 4, Chien discloses a second protective layer (112, fig. 6) on a side of the first touch electrodes and the second touch electrodes facing away from the first protective layer (fig. 6), 
wherein the second protective layer is further positioned between the first insulating layer and the second insulating layer (see fig. 6).
Chien fails to disclose wherein the second protective layer is made of organic material.
Lee discloses wherein the second protective layer is made of an organic material (para. 53).  
Regarding claim 5, Lee discloses a polarizer (16, fig. 1) on a side of the touch layer facing away from the first insulating layer.  
Regarding claim 6, Chien discloses and an encapsulation cover plate (114, fig. 6).
Chien fails to disclose an adhesive layer.

Claims 7-8 are rejected for the same reasons as claims 1 and 3 above, respectively.
Regarding claim 10, Chien discloses wherein the step of forming the touch layer comprises: forming a plurality of bridges (104, fig. 8); 
forming a first protective layer (103, fig. 8) over the plurality of bridges; and 
forming on the first protective layer a plurality of first touch electrodes (101, fig. 8) extending in a first direction and a plurality of second touch electrodes (102, fig. 8) extending in a second direction different from the first direction, wherein each first touch electrode comprises a plurality of first sub-touch electrodes connected directly to each other, each second touch electrode comprises a plurality of second sub-touch electrodes arranged at intervals (see fig. 8 and fig. 1), and two adjacent second sub-touch electrodes are electrically connected via a bridge (see fig. 8 and fig. 1), 
Chien fails to disclose forming a second protective layer. 
Lee discloses wherein the method further comprises: after forming the touch layer (323, fig. 3) and before forming the second insulating layer (18, fig. 1), forming a second protective layer (324, fig. 3) on the touch layer, wherein the second protective layer is made of an organic material (para. 53).  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chien in the device of Lee. The motivation for doing so would have been to provide the ability to provide multiple organic insulation layers (Lee; para. 53) for reducing interference or noise.
Claims 11-14 are rejected for the same reasons as claims 2-5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Lee in further view of Kim (US 20180196561).
Regarding claim 9, Chien discloses wherein the step of forming the touch layer comprises: 
forming a plurality of first touch electrodes (101, fig. 6) extending in a first direction and a plurality of second touch electrodes (102, fig. 6) extending in a second direction different from the first direction (see fig. 1, fig. 6), wherein each first touch electrode comprises a plurality of first sub-touch electrodes connected directly to each other, and each second touch electrode comprises a plurality of second sub-touch electrodes arranged at intervals (see fig. 1, fig. 6); 
forming a first protective layer (103, fig. 6) covering the plurality of first touch electrodes and the plurality of second touch electrodes; and  6 4846-2887-0777, v.3PRELIMINARY AMENDMENT
forming a plurality of bridges (104, fig. 6) on the first protective layer.
Chien fails to disclose wherein the bridges use holes in the insulation layer to connect to the touch electrodes.
Lee discloses a plurality of bridges (323, fig. 5) on the first protective layer (322, fig. 5) penetrating through a via hole in the first protective layer to electrically connect two adjacent second sub-touch (321, fig. 5) electrodes (para. 54). Lee further discloses wherein the second protective layer is mad of an organic material (para. 530.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chien in the device of Lee. The motivation for doing so would have been to provide the ability to bridge two electrodes together through an insulation layer (para. 54 and fig. 5) for accurately detecting touch input.
Additionally, Chien fails to disclose a second protective layer.
Kim discloses wherein the method further comprises: after forming the first insulating layer (PAS1, fig. 40) and before forming the touch layer, forming a second protective layer (PAS2, fig. 40) on the first insulating layer (para. 345-346).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kim in the device of Chien. The motivation for doing so would have been to provide the ability multiple insulation layers to keep out moisture from the display (Kim; para. 345-346).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/ Primary Examiner, Art Unit 2628